—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about June 19, 1997, which, upon a finding that plaintiff’s attorneys had engaged in frivolous conduct, directed said attorneys to pay each of the five defense attorneys fees of $2,500, unanimously modified, on the law, to reduce the award to each defense attorney to $2,000, and otherwise affirmed, without costs. Appeal from order, same court and Justice, entered June 19, 1997, denying plaintiffs motion to reargue, unanimously dismissed, without costs.
Sanctions were properly imposed upon plaintiffs attorneys for frivolously proceeding to jury selection while intending not to proceed to trial (22 NYCRR 130-1.1 [c] [2]). The court’s decisions adequately set forth its reasons for purposes of 22 NYCRR 130-1.2 (see, Rachel’s Trousseau v Warshaw Woollen Assocs., 249 AD2d 148), namely, the incurring of unnecessary expense by defense counsel and the waste of valuable court time and resources. However, the order contravenes that provision by imposing a total sanction of more than $10,000, and we modify accordingly. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.